EXHIBIT 99.1 Investor Presentation First Quarter 2012 Update 2 Forward-Looking Statements & Non-GAAP Financial Measures Certain statements made by Meadowbrook Insurance Group, Inc. in this presentation may constitute forward-looking statements including, but not limited to, those statements that include the words "believes," "expects," "anticipates," "estimates," or similar expressions. Please refer to the Company's most recent 10-K, 10-Q, and other Securities and Exchange Commission filings for more information on risk factors. Actual results could differ materially. These forward-looking statements involve risks and uncertainties including, but not limited to the following: the frequency and severity of claims; uncertainties inherent in reserve estimates; catastrophic events; a change in the demand for, pricing of, availability or collectability of reinsurance; increased rate pressure on premiums; obtainment of certain rate increases in current market conditions; investment rate of return; changes in and adherence to insurance regulation; actions taken by regulators, rating agencies or lenders; obtainment of certain processing efficiencies; changing rates of inflation; and general economic conditions. Meadowbrook is not under any obligation to (and expressly disclaims any such obligation to) update or alter its forward-looking statements whether as a result of new information, future events or otherwise. Notes on Non-GAAP Financial Measures (1) Net operating income is a non-GAAP measure defined as net income excluding after-tax realized gains and losses. (2)Accident year combined ratio is a non-GAAP measure that the impact of any adverse or favorable development on prior year loss reserves. These non-GAAP metrics are common measurements for property and casualty insurance companies. We believe this presentation enhances the understanding of our results by highlighting the underlying profitability of our insurance business. Additionally, these measures are key internal management performance standards. 3 Presentation Outline I. Overview of Meadowbrook II.The Meadowbrook Approach III. Financial Review IV.Key Investment Considerations 4 I.Overview of Meadowbrook 5 Overview of Meadowbrook Specialty niche focused commercial insurance underwriter and insurance administration services company • Founded in 1955, organized as holding company in 1985, IPO in 1995 • Headquartered in Southfield, MI with 34 locations throughout the U.S. and Bermuda and over 1,000 employees • Platform supports both risk bearing and non-risk bearing opportunities • Rated “A-” by A.M. Best, with statutory surplus of $381M and shareholders’ equity of $586M at 3/31/2012 • Full year 2011 gross written premium of $904M 6 Overview of Meadowbrook Key Statistics •Market Capitalization (at 5/3/2012): $433.4M •Book Value at 3/31/2012: $585.7M •Book Value per Share at 3/31/2012: $11.60 •Excluding unrealized gains/losses, net of deferred taxes: $10.26 •Tangible Book Value per Share:$8.53 •Price to Book (at 5/3/2012): 0.74x •Dividend Yield (at 5/3/12): 2.3% •Statutory Premium Leverage (TTM 3/31/12) ActualTargeted Maximum •GWP to Statutory Surplus2.5 to 12.75 to 1 •NWP to Statutory Surplus2.1 to 12.25 to 1 •Debt to Equity (3/31/12):22.3%; 8.5% excluding debentures •Debt to Total Capital (3/31/12): 18.2%; 6.9% excluding debentures •Insider Ownership (3/31/2012): 6.6% 7 Capability Building Through Successful Acquisitions Retail Agency Only 1955: Founded as a retail insurance agency Core Capability Build Out 1985: Star Insurance Company 1990: Savers Property & Casualty Insurance Company 1994: American Indemnity Insurance Company 1996: Association Self Insurance Services 1997: Williamsburg National Insurance Company Crest Financial Services 1998: Ameritrust Insurance Corporation Florida Preferred Administrators, Inc. 1999: TPA Insurance Agency Continued Synergistic Expansion 2007: USSU 2008: Procentury Continued Synergistic Expansion Strategic Staging of Acquisitions •Meadowbrook actively reviews acquisition prospects on a strategic basis and enters into transactions that will increase long-term shareholder value •We consider a range of strategic factors when looking at acquisitions including: –Opportunity to leverage our diverse revenue platform, by expanding current distribution, servicing capabilities, and complementary product lines and classes –Ability to attract talented insurance professionals that are a good fit with Meadowbrook culture –Opportunity to create “win-win” situation by mitigation our downside risk and providing seller with opportunity to obtain fair value through deal structure 8 We Have Delivered Results Over Time Total Revenue ($M) Net Operating Income ($M) Shareholders’ Equity ($M) GAAP Combined Ratio CAGR* (2007 to 2011) 25% CAGR* (12/31/2007 to 12/31/2011) 18% CAGR* (2007 to 2011) 14% (excludes unusual 2011 storm losses of $9.0M($5.9M after-tax)) *CAGRCompound annual growth rate 9 II.The Meadowbrook Approach 10 The Meadowbrook Approach Our Objective: • To deliver consistent earnings, across the market cycle, with a target return on average equity of 10% - 17% • We view objective relative to risk free rate, reinvestment rate As reported (2)Pro forma, results exclude $5.9M of unusual 2011 after-tax storm losses We seek to leverage the unique characteristics of our balanced business model to achieve consistent, profitable results across the market cycle. 11 Diverse Revenue Sources •Earned premium from insurance operations •Fee revenue from risk management services •Flexibility to utilize multiple distribution channels Positioned to Manage Insurance Cycles Conservative Investment Philosophy Culture of Disciplined Underwriting, Claims Handling & Reserving •Product, program and geographic diversification •Admitted market capabilities contribute to stability and higher renewal retention •Non-admitted capabilities enable opportunistic response in volatile pricing environment •High-quality fixed income investment portfolio of $1.5B •Investment approach reinforces our focus on underwriting profitability •Insurance subsidiaries rated A- (Excellent) by A.M. Best •Insurance subsidiary surpluslevelscan support meaningfulpremium growth •Insurance subsidiaries have additional borrowing capacity through FHLB membership ($20M outstanding balance on credit facility at 3/31/2012) •Generate cash flows from both regulated and non-regulated sources, which provides flexibility •Manageable debt levels, with access to $35M line of credit ($9.5M outstanding balance at 3/31/2012) Strong Capital and Liquidity Position • Team of talented insurance professionals with a wide range of expertise across all functions and lines of business •Focused on achieving pricing adequacy and adherence to disciplined underwriting standards Our balanced business model allows us to adapt to changing market conditions and deliver more predictable results. 12 Diverse Revenue Sources Insurance Operations Net Commission & Fee Revenue Diverse revenue sources enhance the durability of our business model. •Admitted programs & standard products •Main Street Excess & Surplus Lines •Non-admitted programs •Specialty markets •Relatively small but provides a valuable source of unregulated cash flow •Agency commission from non-affiliated carriers •Managed program revenue •Municipality and association clients Net Earned Premium:$747.6 M Pre-Tax Net Earned Premium Profit : $2.6M Net Investment Income:$54.5M Net Commission & Fee Revenue:$32.1 M Pre-Tax Commission & Fee Income:$7.3M 13 Main Street Excess and Surplus Lines Admitted Programs & Standard Market Products Non-Admitted Programs Specialty Market Products •Homogeneous specialized programs •Heterogeneous geographic centers •Promotes specialty agents •Includes standard market products •Broad classes of “Main Street” commercial risks •Promotes general agent distribution •Specialized programs ignored or underserved by the standard market •Promotes wholesalers with specialty underwriting authority 2011 GWP: $488M 2010 GWP: $468M •Food service industry •Educators •Auto re-possessors •Custom harvesters Description Examples •Apartments, hotels and motels •Contractors liability •Restaurants, bars and taverns •Convenience stores •Oil and gas contractors •Pet-sitters •Professional liability •Package delivery •Excess workers’ comp •Environmental •Marine •Med Mal •Solutions designed for very specific products and market segments •Includes both admitted and excess & surplus lines business 2011 GWP: $43M 2010 GWP: $37M 2011 GWP: $122M 2010 GWP: $119M 2011 GWP: $251M 2010 GWP: $178M 14 Positioned to Manage Insurance Cycles Diverse Mix of Business TTM 3/31/2012 Gross Written Premium Business Mix •We have built our business to create product diversification as indicated by the mix of business •This platform enables us to grow our business opportunistically with a focus on underwriting discipline and pricing adequacy •Our wide range of product expertise positions us well to support future growth •Our new business is primarily rollover books of business with a proven track record of profitability 15 Positioned to Manage Insurance Cycles Diverse Geographic Distribution Our regional perspective provides the infrastructure to achieve geographic diversification, while maintaining our effective local touch. Meadowbrook locations Top 10 production states (2011) 1 5 9 10 3 9 6 8 7 Bermuda TTM 3/31/12 GWP by Top 10 States CA - 33.9% FL - 9.6% TX - 6.5% NJ - 4.3% NY - 3.7% IL -2.7% MO - 2.6% MI - 2.5% PA - 2.2% LA - 2.0% Culture of Disciplined Underwriting, Claims Handling & Reserving 16 AY Loss ratios *2006AY-2008AY loss ratios re-estimated(1) as of 12/31/09 *2009AY-2011AY include initial loss ratio estimates Our diverse mix of business, combined with our disciplined underwriting and low loss retention levels enhances the predictability of our loss reserves. (1) Re-estimated AY loss ratios reflect reserve adjustments made following the accident year, for example, the 12/31/09 re-estimated 2006 AY loss ratio of 60.7% reflects new loss development information gathered over the 3 years from 12/31/06 to 12/31/09; the 3/31/12 re-estimated 2006 AY loss ratio reflects new loss development gathered over the 5.25 years from 12/31/2006 to 3/31/2012; etc. (2) The 2006 - 2007 initial and re-estimated AY combined ratios excludes Century. The 2008 re-estimated AY combined ratio includes a pro-rata portion of the Century AY 2008 development for the 5 post-merger months. Re-estimated (1) AY loss ratios as of 3/31/2012 0.2% 0.9% (2.7%) 0.2% 0.8% 0.6% (Favorable) Unfavorable Development Between Estimation Points Culture of Disciplined Underwriting, Claims Handling & Reserving 17 Our diverse mix of business, combined with our disciplined underwriting and low loss retention levels enhances the predictability of our loss reserves. Average (0.3%) Standard Deviation 0.9% (Favorable) Unfavorable Development Since 2009 $ in ‘000s 18 Conservative Investment Philosophy We maintain a high-quality, low-risk investment portfolio. Portfolio Allocation and Quality NOTE: Data above as of March 31, 2012 •Low equity risk exposure •98% fixed income and cash •2% equity •High credit quality •99% of bonds are investment grade •Average S&P rating of AA/Moody’s of Aa3 •Interest Rate Risk Protection •Hold to maturity •High credit quality low historical impairments •Access to additional capital if needed $’s in (000’s) % Allocation 03/31/2012 Fair Value Gross Unrealized Gain Position Avg.
